Exhibit 10.38

THIS SECURED CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS
SECURED CONVERTIBLE PROMISSORY NOTE IS CONVERTIBLE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT
BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR QUALIFICATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THIS SECURED CONVERTIBLE PROMISSORY NOTE AND ANY SECURITIES INTO WHICH THIS
SECURED CONVERTIBLE PROMISSORY NOTE IS CONVERTIBLE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER CONTAINED IN THAT CERTAIN NOTE AND RESTRICTED STOCK PURCHASE
AGREEMENT, DATED JUNE 20, 2007, WHICH RESTRICTIONS ON TRANSFER ARE INCORPORATED
HEREIN BY REFERENCE.

SECURED CONVERTIBLE PROMISSORY NOTE

 

$[            ]   June 20, 2007   Leesburg, Virginia

FOR VALUE RECEIVED, Catcher Holdings, Inc., a Delaware corporation (the
“Company”) and Catcher, Inc., a Delaware corporation and the wholly owned
subsidiary of the Company (“Catcher”), jointly and severally, promise to pay to
the order of [                                ], or its registered assigns
(“Holder”), the principal sum of [                                        ]
Dollars ($[            ]) (the “Principal”) with interest on the outstanding
principal amount at the rate of ten percent (10%) per annum. Interest will be
computed on the basis of a 360 day year consisting of twelve (12) thirty
(30) day months, and for any periods shorter than a full calendar month, on the
basis of the actual number of days elapsed in such period. Interest on this Note
will accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of Issue. Interest shall commence with the
date hereof and shall continue on the outstanding principal of this Secured
Convertible Promissory Note (this “Note”) until paid or converted in accordance
with the provisions hereof.

1. Definitions. For purposes of this Note, the following terms shall have the
following meanings (capitalized terms used herein but not otherwise defined
shall have the meanings provided therefor in the applicable Agreement):

“Next Security Conversion Price” shall mean a price per security equal to the
price per security paid for the Next Securities (as defined below) in the Next
Financing (as defined below), provided that in no event shall such price per
security exceed $0.65 per share of Common Stock issuable upon the conversion or
exercise of such Next Securities, as adjusted for any stock split, dividend or
other distribution, recapitalization or similar event.



--------------------------------------------------------------------------------

“Business Day” means any day which is not a Saturday or Sunday or a legal
holiday on which banks are authorized or required to be closed in Leesburg,
Virginia.

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

2. Note and Restricted Stock Purchase Agreement. This note (this “Note”) is
issued pursuant to the terms of either (i) that certain Note and Restricted
Stock Purchase Agreement, dated as of June 20, 2007, by and among the Company
and the Purchasers identified on the signature pages thereto or (ii) that
certain Note and Restricted Stock Purchase Agreement, dated as of April 4, 2007,
by and among the Company and the Purchasers identified on the signature pages
thereto, as amended (in each case, an “Agreement”). This Note is one of a series
of notes (the “Notes”) that may be issued under the Agreements having like tenor
and effect (except for variations necessary to express the principal amount of
each of the Notes and the date on which each Note is issued) issued or to be
issued by the Company in accordance with the terms of the applicable Agreement.
The Notes shall rank equally without preference or priority of any kind over one
another.

3. Maturity. Unless sooner paid or converted in accordance with the terms
hereof, the entire unpaid principal amount and all unpaid accrued interest shall
become fully due and payable on the earlier of (a) unless extended pursuant to
Section 7(a)(i) below, the date that is one hundred eighty (180) days after the
date hereof, (b) the closing of a Next Financing (as defined below), or (c) the
acceleration of the maturity of this Note by the Holder upon the occurrence of
an Event of Default (such earlier date, the “Maturity Date”).

4. Payments.

(a) Form of Payment. All payments of interest and principal (other than payment
by way of conversion) shall be in lawful money of the United States of America
to Holder, and shall be at the address specified in the applicable Agreement, or
at such other address as may be specified from time to time by Holder in a
written notice delivered to the Company.

(b) Interest Payments. The Company shall pay to Holder accrued and unpaid
interest upon the Maturity Date.

(c) Prepayment. The Company shall have the right to prepay any and all amounts
owed under this Note in whole or in part at any time, provided that (i) any such
prepayment must be accompanied by the accrued and unpaid interest on the
principal being prepaid through the date of prepayment; (ii) if such prepayment
occurs before the date that is sixty (60) days after the date hereof, the
principal amount due hereunder shall be equal to 76.923% of the Principal;
(iii) if such prepayment occurs on or after the date that is sixty (60) days
after the date hereof but less than one hundred twenty (120) days after the date
hereof, the principal amount due hereunder shall be equal to 84.615% of the
Principal; (iii) if such prepayment occurs on or after the date that is one
hundred twenty (120) days after the date hereof but less than one hundred eighty
(180) days after the date hereof, the principal amount due hereunder shall be
equal to 92.308% of the Principal.



--------------------------------------------------------------------------------

5. Conversion or Payment Upon Next Financing.

(a) Conversion into Next Securities. In the event that the Company, at any time
after the date of issuance of this Note and prior to the payment in full of this
Note, shall issue and sell securities (the “Next Securities”) to investors for
aggregate proceeds to the Company (including cancellation of the indebtedness
represented by this Note and otherwise) (a “Next Financing”), then the
outstanding principal amount of this Note and all accrued but unpaid interest
thereon shall, at the option of Holder, be convertible, at the closing and on
the same terms and conditions of the Next Financing, into Next Securities at a
conversion price equal to the Next Security Conversion Price upon surrender to
the Company of this Note at the principal offices of the Company at the closing
of the Next Financing. In connection with such conversion, Holder agrees to
execute and deliver to the Company any documents reasonably requested by the
Company to be executed by the investors in the Next Financing, including without
limitation a stock purchase agreement, thereby agreeing to be bound by all
obligations and receive all rights thereunder. As soon as is reasonably
practicable after a conversion has been effected, the Company shall deliver to
Holder a certificate or certificates representing the number of Next Securities
(excluding any fractional securities) issuable by reason of such conversion
pursuant to this Section 5 in such name or names and such denomination or
denominations as Holder has specified.

(b) Redemption of Note. If Holder elects not to convert this Note into the Next
Securities in connection with a Next Financing in accordance with Section 5(a)
hereof, then the Company shall repay this Note in full within five (5) Business
Days of the closing of such Next Financing.

6. Conversion Upon Notice.

(a) Individual Holder Conversion.

(i) In the event that (i) the Company elects to prepay this Note pursuant to
Section 4(c) or (ii) the Holder elects to convert this Note, in each case, in
whole or in part, at any time prior to the closing of a Next Financing, notice
of such intention shall be delivered to the other party by registered mail at
least ten (10) Business Days prior to such prepayment or conversion. Holder
shall then have the right to convert all or any portion of the then outstanding
principal amount of, and all accrued but unpaid interest on, this Note into
shares of Common Stock at a conversion price per share equal to the average
closing price as quoted on the OTC Bulletin Board for the five (5) trading day
period immediately prior to the date of such notice, provided that in no event
shall such price exceed $0.65 per share, upon Holder’s surrender to the Company
of this Note at the principal office of the Company within three (3) Business
Days of such notice. In the event that only a portion of this Note is being
converted, the Company shall issue a replacement Note representing the remaining
Principal Amount of the Note that has not been converted.



--------------------------------------------------------------------------------

(b) Effectiveness of Conversion. Any conversion pursuant to this Section 6 shall
be deemed to have been effected as of the close of business on the date on which
this Note is surrendered at the principal office of the Company pursuant to
Section 6(a)(i). At such time as such conversion has been effected, the rights
of Holder under this Note, to the extent of the conversion, shall cease, and
Holder shall thereafter be deemed to have become the holder of record of the
shares of the Company’s Common Stock issuable upon such conversion.

(c) Issuance of Certificates. As soon as is reasonably practicable after a
conversion has been effected, the Company shall deliver to Holder a certificate
or certificates representing the number of shares of Common Stock (excluding any
fractional share) issuable by reason of such conversion pursuant to this
Section 6 in such name or names and such denomination or denominations as Holder
has specified.

(d) No Fractional Shares. If any fractional share of capital stock would, except
for the provisions hereof, be deliverable upon conversion of this Note, the
Company, in lieu of delivering such fractional share, shall pay an amount equal
to the value of such fractional share, as determined by the per share conversion
price used to effect such conversion.

7. Default.

(a) Events of Default. For purposes of this Note, any of the following events
which shall occur shall constitute an “Event of Default”:

(i) any indebtedness under this Note is not paid when and as the same shall
become due and payable, whether at maturity, by acceleration, or otherwise, and
any such amount shall remain unpaid for a period of thirty (30) days after the
delivery of notice of nonpayment, provided, however, that an Event of Default
shall be deemed not to occur under this Section 7(a)(i), the Maturity Date shall
be extended by sixty (60) days and the amount due hereunder shall be increased
by 7.692% of the Principal (which shall be in addition to any previous increases
under this Section 7(a)(i)) (each, an “Extension”) if no other Event of Default
has occurred and the Holder notifies the Company three (3) Business Days prior
to the date when an Event of Default would otherwise occur under this
Section 7(a)(i) of its intent to allow an Extension;

(ii) the Company shall (A) apply for or consent to the appointment of a
receiver, trustee, custodian or liquidator of itself or any part of its
property, (B) become subject to the appointment of a receiver, trustee,
custodian or liquidator for itself or any part of its property if such
appointment is not terminated or dismissed within sixty (60) days, (C) make an
assignment for the benefit of creditors, (D) institute any proceedings under the
United States Bankruptcy Code or any other federal or state bankruptcy,
reorganization, receivership, insolvency or other similar law affecting the
rights of creditors generally, or file a petition or answer seeking
reorganization or an arrangement with creditors to take advantage of any
insolvency law, or file an answer admitting the material allegations of a
bankruptcy, reorganization or insolvency petition filed against it, (E) become
subject to any involuntary proceedings under the United States Bankruptcy Code
or any other federal or state bankruptcy, reorganization, receivership,
insolvency or other similar law affecting the rights of creditors generally,
which proceeding is not dismissed within sixty (60) days of filing, or have an
order for relief entered against it in any proceeding under the United States
Bankruptcy Code, or (F) fail generally or admit in writing to its inability to
pay its debts as they become due; or



--------------------------------------------------------------------------------

(iii) the Company shall liquidate, wind up or dissolve.

(b) Consequences of Events of Default. If any Event of Default shall occur for
any reason, whether voluntary or involuntary, and be continuing, Holder may,
upon notice or demand, declare the outstanding indebtedness under this Note to
be due and payable, whereupon the outstanding indebtedness under this Note shall
be and become immediately due and payable, and the Company shall immediately pay
to Holder all such indebtedness.

8. Security. As security for the full, prompt, complete and final payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the amounts due hereunder, and in order to induce Holder to make the loan to
the Company, the Company and Catcher hereby grant, assign, convey, mortgage,
pledge, hypothecate and transfer to Holder a continuing security interest in all
of its respective right, title and interest in and to all assets of the Company
and Catcher, whether now owned or hereafter acquired, together with all proceeds
of the foregoing and all accessions to, substitutions and replacements therefor,
including without limitation, the Issued Patents and Provisional Patents listed
on Exhibit A, attached hereto, which includes the patents assigned by Ira
Tabankin and John Sutton pursuant to the Assignment Agreement attached hereto as
Exhibit B, and all other patents, trademarks and other intellectual property of
the Company and Catcher. Upon issuance of this Note, the Company and Catcher
shall duly execute, deliver and file a form UCC-1, in the form attached hereto
as Exhibit C with the Secretary of State of the State of Delaware.

9. Lost, Stolen, Destroyed or Mutilated Notes. In case any Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue a new Note of like
date, tenor and denomination and deliver the same in exchange and substitution
for and upon surrender and cancellation of any mutilated Note, or in lieu of any
Note lost, stolen or destroyed, upon receipt of an affidavit of lost, stolen or
destroyed note in a form satisfactory to the Company.

10. Governing Law. This Note is to be construed in accordance with and governed
by the laws of the State of Virginia.

11. Amendment and Waiver. Any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Purchasers holding more than 50% of the
aggregate Loan Amount outstanding under all Notes issued pursuant to the
Agreements.

12. Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Note shall be made in
accordance with Section 5.3 of the applicable Agreement.

13. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.



--------------------------------------------------------------------------------

14. Note Transferable. Subject to compliance with applicable federal and state
securities laws and the transfer restrictions set forth in the applicable
Agreement, under which this Note was issued, this Note and all rights hereunder
may be transferred, in whole or in part, without charge to Holder (except for
transfer taxes), and, thereafter, upon surrender of this Note properly endorsed
and in compliance with the provisions of the applicable Agreement; provided,
however, that in the event Holder desires to sell or otherwise transfer this
Note to any third party, (i) Holder shall provide the Company with prior written
notice of such sale or transfer (including the terms and conditions of such
proposed sale or transfer) and the Company shall have a right of first refusal
for thirty (30) days following the Company’s receipt of such notice, at the
Company’s option to prepay or redeem this Note or purchase this Note on the
terms set forth in such notice and (ii) any transferee of this Note shall agree
in writing to be bound by the transfer restrictions in the applicable Agreement.

15. Payments. Whenever any payment of cash is to be made by the Company to the
Holder pursuant to this Note, such payment shall be made in lawful money of the
United States of America by either (a) a check drawn on the account of the
Company and sent via overnight courier service to Holder at such address as
previously provided to the Company in writing (which address, in the case of
Holder as of the date of issuance hereof, shall initially be the address for
Holder as set forth in the applicable Agreement) or (b) via wire transfer of
immediately available funds. Whenever any payment to be made shall otherwise be
due on a day that is not a Business Day, such payment shall be made on the
immediately succeeding Business Day.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by its
officers, thereunto duly authorized as of the date first above written.

 

CATCHER HOLDINGS, INC. By:  

/s/ Denis McCarthy

Name:   Denis McCarthy Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

PATENTS



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF UCC-1